






AMENDMENT TO EMPLOYMENT AGREEMENT


This Amendment (this "Amendment ") to that certain Employment Agreement by and
between Syniverse Corporation, a Delaware corporation ("Syniverse" and, together
with any Subsidiaries and Affiliates as may employ Executive from time to time,
and any successor(s) thereto, the "Company") and Robert Reich ("Executive")
dated March 19, 2015 (the "Employment Agreement") is entered into this 20th day
of May, 2015 (the "Effective Date of this Amendment"). Unless otherwise
specified herein, all capitalized terms used herein shall have the same meaning
given to them in the Employment Agreement.


WHEREAS , the Company and Executive are parties to the Employment Agreement ;
and


WHEREAS, each of the Company and Executive wish to amend the Employment
Agreement as herein provided.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged , the Company and Executive hereby agree to
amend the Employment Agreement as follows:


1.Amendment to Employment Agreement.


(a)
Section 3(c) is hereby amended and restated in its entirety as follows:



"(c) Equity Awards "


(i)On the Effective Date of this Amendment, Syniverse and Executive shall enter
into an Amendment to Stock Option Agreement and Grant Notice in the form
attached hereto as Exhibit A (the "Amendment to Stock Option Agreement"), to
amend the option previously granted to Executive on April 1, 2015 (the "Original
Option") to purchase 500,000 shares of common stock of Syniverse, par value
$0.01 ("Common Stock"), under the 2011 Equity Plan of Syniverse Corporation, as
it may be amended from time to time (the "2011 Equity Plan").


(ii)On the Effective Date of this Amendment , the Original Option granted to
Executive shall be forfeited with respect to 140,000 shares, without payment for
such portion of the Original Option that is forfeited, with the effect that
following such forfeiture, Executive have no further rights with respect to any
shares subject to the portion of the Original Option forfeited , but will retain
rights with respect to an option to purchase an aggregate of 360,000 shares
vesting in four equal installments as set out in the Amendment to Stock Option
Agreement (the "Option").


(iii)On the Effective Date of this Amendment , Syniverse shall grant Executive
90,000 restricted stock units (the "RSUs") under the 201 1 Equity Plan and an
award agreement thereunder. Subject to Executive's continued employment through
the applicable vesting date, a percentage of the RSUs shall vest on the dates
set forth below and shall thereupon be settled in shares of common stock of
Syniverse, par value $0.01 ("Common Stock"), in accordance with the applicable
award agreement:


Vesting Date
Percentage of RSUs Vesting
1st Anniversary of Grant Date
40%
2nd Anniversary of Grant Date
35%
3rd Anniversary of Grant Date
25%







--------------------------------------------------------------------------------






(iv)    Notwithstanding anything to the contrary in this Agreement or any award
agreement with respect to the Option or the RSUs, subject to Executive's
continued employment for the period beginning on the Start Date and ending on
the date of the consummation of a Change in Control, any equity awards
(including, without limitation, the RSUs and the Option) granted to Executive
under the 201 1 Equity Plan (or any successor thereto) that have not otherwise
vested prior to such Change in Control shall become vested immediately prior to
such Change in Control (and subject to the consummation of such Change in
Control)."


(b)
Section 4(d)(iv) is hereby amended and restated in its entirety to read as
follows:



"(d) Executive's employment with the Company may be terminated at any time
by the Company without Cause. If the Company te1minates Executive's employment
without
Cause or purportedly for Cause but without complying with the provisions of
Section 4(a), the Company shall have the following obligations to Executive (but
excluding any other obligation, except as provided in Section 4(g), to Executive
pursuant to this Agreement):


(i)The continuation of his Base Salary, as severance, payable in accordance with
the Company's general payroll practices (in effect from time to time) for a
period commencing on the date of termination and ending one year from the date
of termination ;


(ii)Executive shall be entitled to receive any unpaid Annual Bonus for the
previous fiscal year and an amount equal to the Target Bonus (i.e., 75% of his
current Base Salary) for the then current fiscal year (regardless of Company
performance) , such unpaid Annual Bonus to be paid at such times as it would be
payable if Executive's employment had not been terminated and such amount equal
to the Target Bonus for the then current fiscal year to be paid at such times as
the Annual Bonus for the then current fiscal year would be payable had
Executive's employment not terminated ;


(iii)If Executive makes a timely election for continuation coverage under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended ("COBRA")
with respect to the group health plans provided to Executive at the time of such
termination (the "Welfare Plans"), the Company shall pay that portion of the
COBRA premium that the Company pays for other senior executive employees with
the same coverage for the shorter of (A) twelve (12) months and (B) the period
that Executive is eligible for COBRA continuation coverage;


(iv)With respect to the Option, notwithstanding anything to the contrary in the
award agreement related thereto, if such termination of Executive 's employment
occurs during (A) the period beginning on the Start Date and ending on April 1,
2016, twenty-five percent (25%) of the Option shall automatically become vested
and exercisable (to the extent not otherwise then exercisable); (B) the period
beginning on April 2, 2016 and ending on April 1, 2017, fifty percent (50%) of
the Option shall automatically become vested and exercisable (to the extent not
otherwise then exercisable); (C) the period beginning on April 2, 2017 and
ending on April I , 2018, seventy-five percent (75%) of the Option shall
automatically become vested and exercisable (to the extent not otherwise then
exercisable), and (D) the period beginning on April 2, 2018 and ending on April
1, 2019, one hundred percent (100%) of the Option shall automatically become
vested and exercisable in full. For the avoidance of doubt, the percentage of
the Option that will become vested and exercisable pursuant to this Section
4(d)(iv) shall equal the additional percentage of the Option that would have
otherwise become vested and exercisable had Executive remained employed by the
Company through the vesting date next following the date of termination ; and


(v)With respect to the RSUs, notwithstanding anything to the contrary in the
award agreement related thereto, if such termi nation of Executive 's employment
occurs during (A) the period beginning on the Start Date and ending on April 1,
2016, forty percent (40%) of the RSUs shall automatically become vested (to the
extent not otherwise then vested) and be settled in accordance with their terms;
(B) the period beginning April 2, 2016 and ending on April 1, 2017, seventy five
percent (75%) of the RSUs shall




--------------------------------------------------------------------------------




automatically become vested (to the extent not otherwise then vested) and be
settled in accordance with their terms; and (C) the period beginning on April 2,
201 7 and ending on April 1, 2018, one hundred percent (100%) of the RSUs shall
automatically become vested (to the extent not otherwise then vested) and be
settled in accordance with their terms. For the avoidance of doubt, the
percentage of the RSUs that will become vested pursuant to this Section 4(d)(v)
shall equal the additional percentage of the RSUs that would have otherwise
become vested had Executive remained employed by the Company through the vesting
date next following the date of termination ;


(vi)    Notwithstanding anything to the contrary in the award agreements related
to the Option and the RSUs, the unvested portion of Option and the unvested
RSUs, as of the date of such termination of Executive's employment (and
immediately following any accelerated vesting described in Section 4(d)(iv) and
(v) (collectively the "Unvested Equity Awards") shall remain outstanding and not
expire until the 181st day following the date of such termination of Executive's
employment and if and only if such termination occurs within the 180-day period
immediately prior to the consummation of a Change in Control, then (A) any
portion of the Option that has not otherwise theretofor become vested and
exercisable shall automatically become vested and exercisable as of the date of
the Change in Control (subject to the consummation of such Change in Control)
and (B) the RSUs that have not otherwise theretofore become vested shall
automatically become vested as of the date of the Change in Control (subject to
the consummation of such Change in Control;


1.    provided, however, that the continuation of such salary and benefits and
any right to acceleration of vesting and exercisability of the Option and RSUs
shall cease on the occurrence of any circumstance or event that would constitute
Cause under Section 8 (including any material breach of the covenants contained
in Section 5 or Section 6 below); provided, further, that Executive's
eligibility to participate in the Welfare Plans shall cease at such time as
Executive is offered comparable coverage with a subsequent employer. For the
avoidance of doubt, Unvested Equity Awards shall not, at any time after
tennination of employment, be eligible for vesti ng based on the passage of time
(as described in Sections 3(d)(ii) and (iii))."


2.No Other Amendment. Except as expressly set forth in this Amendment, the
Employment Agreement shall remain unchanged and shall continue in full force and
effect according to its terms.


3.Acknowledgement. Executive acknowledges and agrees that he has carefull y read
this Amendment in its entirety, fully understands and agrees to its terms and
provisions and intends and agrees that it be final and legally binding on
Executive and the Company.


4.Governing Law; Counterparts. All issues and questions concerning the
construction , validity, enforcement and interpretation of this Amendment shall
be governed by, and construed in accordance with, the laws of the State of
Delaware, without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of Delaware or Florida or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.






* * * * *




--------------------------------------------------------------------------------




IN WITNESS WHEREOF , the parties hereto have executed this Agreement as of the
date first written above.




SYNIVERSE CORPORATION
 
By: /s/ Stephen C. Gray
Stephen C. Gray
President and CEO
 
 
Executive
 
By: /s/ Robert F. Reich
Robert F. Reich





--------------------------------------------------------------------------------






Exhibit A




AMENDMENT TO STOCK OPTION AGREEMENT AND GRANT NOTICE


This Amendment to the Stock Option Agreement and Grant Notice (the "Amendment
"), dated and effective as of May 20, 2015 (the "Effective Date"), is made by
and between Syniverse Corporation, a Delaware corporation (the "Company"), and
Robert Reich, (the "Optionee").


WHEREAS, the Company and the Optionee previously entered that certain Stock
Option Agreement and Grant Notice (collectively, the "Option Agreement "), dated
as of April 1, 2015; and


WHEREAS, pursuant to Sections 4.l (b) and 8.3(b) of the 2011 Equity Incentive
Plan of Buccaneer Holdings, Inc., as assigned to Syniverse Corporation , as
amended (the "Equity Plan"), and Section 4.5 of the Option Agreement , the
Company has reserved the right to amend the Option Agreement, subject, in
certain circumstances, to the Optionee's consent; and


WHEREAS, the Company and the Optionee have mutually agreed that it is in their
best interest to amend the Option Agreement as set forth herein;


NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto hereby agree as follows:


1.
As of the Effective Date, the Option Agreement is hereby amended as follows:



(a)The "Total Number of Shares Subject to the Option" as set forth in the Option
Agreement is reduced from Five Hundred Thousand (500,000) shares of common
stock, par value $0.01 per share, of the company ("Common Stock") to Three
Hundred Sixty Thousand (360,000) shares of Common Stock, and (b) One Hundred
Forty Thousand (140,000) shares of Common Stock subject to the Option will be
cancelled and will no longer be available for issuance upon exercise of the
Option.


(b)Section 2. l (a) of the Option Agreement is hereby amended and restated in
its entirety as follows:


"(a) Subject to Section 2.1 (b) and Section 2.3, the shares covered by the
Option shall become vested and exercisable in four equal and cumulative
installments provided that the Optionee remains continuously in active service
with the Company or any of its Subsidiaries from the Grant Date through such
date as follows:


(i)The first installment shall consist of 25% of the shares covered by the
Option and shall become vested and exercisable on the first anniversary of the
Grant Date;


(ii)The second installment shall consist of 25% of the shares covered by the
Option and shall become vested and exercisable on the second anniversary of the
Grant Date;


(iii)The third installment shall consist of 25% of the shares covered by the
Option and shall become vested and exercisable on the third anniversary of the
Grant Date; and


(iv)The fourth installment shall consist of 25% of the shares covered by the
Option and shall become vested and exercisable on the fourth anniversary of the
Grant Date"










--------------------------------------------------------------------------------




(c)Sections 2.1 (b) and 2.l (c) of the Option Agreement are hereby deleted in
its entirety.


(d)Section 2.1(d) of the Option Agreement shall be renamed Section 2. 1(b) of
the Option Agreement.


(e)Section 2.l (e) of the Option Agreement shall be renamed Section 2.l (c) of
the Option Agreement.


(f)
Section 4.6 of the Option Agreement is hereby deleted in its entirety.



(g)Section 4.7 of the Option Agreement is hereby renamed Section 4.6 of the
Option Agreement.


(h)The definitions of "EBITDA," "EBITDA Target" and "Cumulative EBITDA Target"
set forth in Sections 5.3 and 5.4 of the Option Agreement are hereby deleted in
their entirety and Sections 5.5, 5.6, 5.7, 5.8, 5.9, 5.10, 5.11 and 5.12 of the
Option Agreement are hereby renamed Sections 5.3, 5.4, 5.5, 5.6, 5.7, 5.8, 5.9
and 5.10 of the Option Agreement , respectively (and all references thereto are
renamed accordingly).


(i)
Exhibit C to the Option Agreement is hereby deleted in its entirety.



2.The Optionee represents that he is the holder of the Option and that the
Option is free and clear of all liens, charges, encumbrances, pledges, security
interests, or other obligations.


3.In connection with this Amendment , the Optionee shall cause his or her
spouse, if any, to execute the consent attached hereto as Exhibit A as soon as
practicable following the Effective Date.


4.Except as provided in this Amendment , the Option Agreement shall remain in
full force and effect. This Amendment, together with the Option Agreement ,
constitutes the entire Option Agreement as amended through, and effective as of,
the Effective Date. This Amendment may be executed in one or more counterparts
and may be wholly or partially amended or otherwise modified , suspended or
tenninated at any time or from time to time by the Administrator (as defined in
the Equity Plan) or the Board (as defined in the Equity Plan); provided that,
except as provided by Section 8.1 of the Equity Plan, neither the amendment,
modification , suspension nor tennination of this Amendment shall, without the
consent of the Optionee, materially alter or impair any rights or obligations
under the Option. This Amendment shall be administered, interpreted and enforced
under the laws of the state of Delaware, without regard to conflicts oflaw
principles of any jurisdiction.


[signature page follows]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment to the Stock Option Agreement and Grant Notice as of the day and year
first above written.




SYNIVERSE CORPORATION
 
By: /s/ Stephen C. Gray
Stephen C. Gray
President and CEO
 
 
Executive
 
By: /s/ Robert F. Reich
Robert F. Reich





--------------------------------------------------------------------------------




EXHIBIT A




CONSENT


As the undersigned spouse of Optionee, I hereby acknowledges that I have read
that certain Amendment to Stock Option Agreement and Grant Notice, by and
between my spouse and the Company and dated as of May 20, 201 5 (the
"Amendment"), and that I understand their contents. I agree that my spouse's
interest in the Option and the Shares subject to such Option are subject to the
Amendment and any interest I may have in such Option and the Shares subject to
such Option shall be irrevocably bound by the Amendment and further that my
community property interest, if any, shall be similarly bound by the Amendment.
I am aware that the legal, financial and other matters contained in the
Amendment are complex and I am free to seek advice with respect thereto from
independent counsel. I have either sought such advice or determined after
carefully reviewing the Amendment that I will waive such right.
Capitalized terms used in this consent and not defined herein shall have the
meanings given to such terms in the Option Agreement (as defined in the
Amendment).




